Case 1:19-cv-10256-GHW Document 63-4 Filed 07/16/20 Page 1 of 3




                    Exhibit D
                 Case 1:19-cv-10256-GHW Document 63-4 Filed 07/16/20 Page 2 of 3




&ƌŽŵ͗ ĂǀŝĚ :ĞĨĨƌŝĞƐ
^ĞŶƚ͗ DŽŶĚĂǇ͕ :ƵŶĞ ϴ͕ ϮϬϮϬ ϯ͗Ϭϱ WD
dŽ͗ ƵĞƌŐĞů͕ ^ƵƐĂŶŶĂ D ͖ ŝƌĞŶďŽŝŵ͕ ƌƵĐĞ ͖ ŽƌĂŶ͕ DĂƌŝƐƐĂ ͖ ƌĞƐƚŝƚƵǇŽΛƌĞƐƚŝƚƵǇŽůĂǁ͘ĐŽŵ
^ƵďũĞĐƚ͗ ZĞ͗ ĂƌĚǁĞůů ǀ͘ ĂǀŝƐ WŽůŬ Ğƚ Ăů͕͘ ϭϵͲĐǀͲϭϬϮϱϲ

,ĞůůŽ ^ƵƐĂŶŶĂ͕

tĞ ĂƌĞ ĂǀĂŝůĂďůĞ ƚŽ ŵĞĞƚ ĂŶĚ ĐŽŶĨĞƌ ŽŶ dƵĞƐĚĂǇ Ăƚ ϰƉŵ Žƌ tĞĚŶĞƐĚĂǇ ďĞƚǁĞĞŶ ϭϮƉŵ ĂŶĚ ϱƉŵ ƌĞŐĂƌĚŝŶŐ ƚŚĞ ŵƵƚƵĂů
ĞǆĐŚĂŶŐĞ ŽĨ ĚŝƐĐŽǀĞƌǇ ŵĂƚĞƌŝĂůƐ ;ĂƐ ƉƌŽƉŽƐĞĚ ŝŶ ŽƵƌ ůĞƚƚĞƌ ĚĂƚĞĚ DĂǇ ϭϴ͕ ϮϬϮϬͿ͘ Ž ĂŶǇ ŽĨ ƚŚŽƐĞ ƚŝŵĞƐ ǁŽƌŬ ĨŽƌ ǇŽƵ͍

<ŝŶĚ ƌĞŐĂƌĚƐ͕

ĂǀŝĚ


&ƌŽŵ͗ ƵĞƌŐĞů͕ ^ƵƐĂŶŶĂ D фƐďƵĞƌŐĞůΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх
^ĞŶƚ͗ &ƌŝĚĂǇ͕ :ƵŶĞ ϱ͕ ϮϬϮϬ ϯ͗ϯϱ WD
dŽ͗ ĂǀŝĚ :ĞĨĨƌŝĞƐ фĚũĞĨĨƌŝĞƐΛũĞĨĨƌŝĞƐůĂǁ͘ŶǇĐх͖ ŝƌĞŶďŽŝŵ͕ ƌƵĐĞ фďďŝƌĞŶďŽŝŵΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх͖ ŽƌĂŶ͕ DĂƌŝƐƐĂ
фŵĚŽƌĂŶΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх͖ ƌĞƐƚŝƚƵǇŽΛƌĞƐƚŝƚƵǇŽůĂǁ͘ĐŽŵ фƌĞƐƚŝƚƵǇŽΛƌĞƐƚŝƚƵǇŽůĂǁ͘ĐŽŵх
^ƵďũĞĐƚ͗ Z͗ ĂƌĚǁĞůů ǀ͘ ĂǀŝƐ WŽůŬ Ğƚ Ăů͕͘ ϭϵͲĐǀͲϭϬϮϱϲ

ĂǀŝĚ͕

EŽǁ ƚŚĂƚ ǇŽƵƌ ŽƉƉŽƐŝƚŝŽŶ ƉĂƉĞƌƐ ŚĂǀĞ ďĞĞŶ ĨŝůĞĚ͕ ƉůĞĂƐĞ ůĞƚ ƵƐ ŬŶŽǁ ǁŚĞŶ ǇŽƵ ĂƌĞ ĨƌĞĞ ƚŽ ŵĞĞƚ ĂŶĚ ĐŽŶĨĞƌ ƌĞŐĂƌĚŝŶŐ
ǇŽƵƌ ĨĂŝůƵƌĞ ƚŽ ƐĞƌǀĞ ĚŝƐĐŽǀĞƌǇ ŝŶ ĂĐĐŽƌĚĂŶĐĞ ǁŝƚŚ ƚŚĞ ŽƵƌƚ͛Ɛ ŽƌĚĞƌ ĂŶĚ ƌĞƐƉŽŶĚ ƚŽ ŽƵƌ ĚŝƐĐŽǀĞƌǇ͕ ǁŚŝĐŚ ǁĂƐ ƚŝŵĞůǇ
ƐĞƌǀĞĚ͘ tĞ ŚĂǀĞ ĨůĞǆŝďŝůŝƚǇ Ăƚ ƚŚĞ ďĞŐŝŶŶŝŶŐ ŽĨ ƚŚĞ ǁĞĞŬ͖ ŝĨ ǇŽƵ ƐĞŶĚ Ă ĨĞǁ ǁŝŶĚŽǁƐ͕ ǁĞ ǁŝůů ĨŝŶĚ ƐŽŵĞ ƚŝŵĞ ƚŚĂƚ ǁŽƌŬƐ͘
tĞ ĂƌĞ ĞĂŐĞƌ ƚŽ ƐƉĞĂŬ͘

ĞƐƚ ƌĞŐĂƌĚƐ͕

^ƵƐĂŶŶĂ

^ƵƐĂŶŶĂ D͘ ƵĞƌŐĞů ͮ WĂƌƚŶĞƌ ;ŝŽͿ
WĂƵů͕ tĞŝƐƐ͕ ZŝĨŬŝŶĚ͕ tŚĂƌƚŽŶ Θ 'ĂƌƌŝƐŽŶ >>W

                                                            
                  Case 1:19-cv-10256-GHW Document 63-4 Filed 07/16/20 Page 3 of 3
ϭϮϴϱ ǀĞŶƵĞ ŽĨ ƚŚĞ ŵĞƌŝĐĂƐ ͮ EĞǁ zŽƌŬ͕ Ez ϭϬϬϭϵͲϲϬϲϰ
нϭ ϮϭϮ ϯϳϯ ϯϱϱϯ ;ŝƌĞĐƚ WŚŽŶĞͿ ͮ нϭ ϮϭϮ ϰϵϮ Ϭϱϱϯ ;ŝƌĞĐƚ &ĂǆͿ
ƐďƵĞƌŐĞůΛƉĂƵůǁĞŝƐƐ͘ĐŽŵ ͮ ǁǁǁ͘ƉĂƵůǁĞŝƐƐ͘ĐŽŵ


&ƌŽŵ͗ ĂǀŝĚ :ĞĨĨƌŝĞƐ фĚũĞĨĨƌŝĞƐΛũĞĨĨƌŝĞƐůĂǁ͘ŶǇĐх
^ĞŶƚ͗ DŽŶĚĂǇ͕ DĂǇ ϭϴ͕ ϮϬϮϬ ϭ͗Ϭϭ WD
dŽ͗ ƵĞƌŐĞů͕ ^ƵƐĂŶŶĂ D фƐďƵĞƌŐĞůΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх͖ ŝƌĞŶďŽŝŵ͕ ƌƵĐĞ фďďŝƌĞŶďŽŝŵΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх͖ ŽƌĂŶ͕ DĂƌŝƐƐĂ
фŵĚŽƌĂŶΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх͖ ƌĞƐƚŝƚƵǇŽΛƌĞƐƚŝƚƵǇŽůĂǁ͘ĐŽŵ
^ƵďũĞĐƚ͗ ĂƌĚǁĞůů ǀ͘ ĂǀŝƐ WŽůŬ Ğƚ Ăů͕͘ ϭϵͲĐǀͲϭϬϮϱϲ

'ƌĞĞƚŝŶŐƐ ^ƵƐĂŶŶĂ͕ ƌƵĐĞ ĂŶĚ DĂƌŝƐƐĂ͗

tĞ ŚŽƉĞ ƚŚŝƐ ŵĞƐƐĂŐĞ ĨŝŶĚƐ ǇŽƵƌƐĞůǀĞƐ ĂŶĚ ǇŽƵƌ ĨĂŵŝůŝĞƐ ŚĞĂůƚŚǇ͘ ƚƚĂĐŚĞĚ ŝƐ Ă ůĞƚƚĞƌ ƌĞŐĂƌĚŝŶŐ ƚŚĞ ĂďŽǀĞͲ
ĐĂƉƚŝŽŶĞĚ ŵĂƚƚĞƌ͘

<ŝŶĚ ƌĞŐĂƌĚƐ͕

ĂǀŝĚ
;ϳϭϴͿ ϲϭϰͲϮϱϳϬ
dŚŝƐ ŵĞƐƐĂŐĞ ŝƐ ŝŶƚĞŶĚĞĚ ŽŶůǇ ĨŽƌ ƚŚĞ ƵƐĞ ŽĨ ƚŚĞ ĚĚƌĞƐƐĞĞ ĂŶĚ ŵĂǇ ĐŽŶƚĂŝŶ ŝŶĨŽƌŵĂƚŝŽŶ ƚŚĂƚ ŝƐ ƉƌŝǀŝůĞŐĞĚ ĂŶĚ ĐŽŶĨŝĚĞŶƚŝĂů͘ /Ĩ ǇŽƵ ĂƌĞ
ŶŽƚ ƚŚĞ ŝŶƚĞŶĚĞĚ ƌĞĐŝƉŝĞŶƚ͕ ǇŽƵ ĂƌĞ ŚĞƌĞďǇ ŶŽƚŝĨŝĞĚ ƚŚĂƚ ĂŶǇ ĚŝƐƐĞŵŝŶĂƚŝŽŶ ŽĨ ƚŚŝƐ ĐŽŵŵƵŶŝĐĂƚŝŽŶ ŝƐ ƐƚƌŝĐƚůǇ ƉƌŽŚŝďŝƚĞĚ͘ /Ĩ ǇŽƵ ŚĂǀĞ
ƌĞĐĞŝǀĞĚ ƚŚŝƐ ĐŽŵŵƵŶŝĐĂƚŝŽŶ ŝŶ ĞƌƌŽƌ͕ ƉůĞĂƐĞ ĞƌĂƐĞ Ăůů ĐŽƉŝĞƐ ŽĨ ƚŚĞ ŵĞƐƐĂŐĞ ĂŶĚ ŝƚƐ ĂƚƚĂĐŚŵĞŶƚƐ ĂŶĚ ŶŽƚŝĨǇ ƵƐ ŝŵŵĞĚŝĂƚĞůǇ͘




                                                                  
